DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-8, filed November 16, 2021, with respect to the rejection(s) of claim(s) 1-5, 7-8, and 10-14 under U.S.C. 103(a) have been fully considered; however, upon review of the newly proposed amendments, it is unclear if these amendment are new matter or not. Thus, a new matter rejection is set forth below and the rejection has been maintained. However, if applicant is able to show support for the new limitations, the prior art of Miller et al. still reads on the new limitations (addressed below).
Applicant had amended the claims to recite that the optical edge does not contain any tangent lines parallel to the optical axis.
A new matter rejection has been presented below because the Examiner is unable to decipher support from figure 2 for the new limitations.
Therefore, the rejection from the Non-Final Rejection Mailed 8/23/2021 is maintained in the instance that the amended limitations are found to be new matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-8, and 11-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 7-8 of copending Application No. 16/376,045 (reference application). Although the claims at issue are not identical, they are not patentably distinct they recite similar optic edge features with the claims of the present invention being slightly narrower in scope. Therefore the present claims are encompassed by the recitation of the co-pending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1-5, 7-8, 11-13 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 

Applicant has amended independent claim 1 to recite “wherein the optic edge does not include any tangents parallel to an optical axis of the optic”. Applicant has cited support for this claimed feature to be found in Fig. 2 of the drawings. However, from the drawings it is unclear how a tangent parallel to an optical axis of the optic would not exist at a point as shown in the Fig. 2 (See annotation below). Applicant should cite/explain passages in the specification to support this amended claimed language. 

Claims 1-5, 7-8, 11-13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant has amended independent claim 1 to recite “wherein the optic edge does not include any tangents parallel to an optical axis of the optic”. Applicant has cited support for this claimed feature to be found in Fig. 2 of the drawings. However, from the drawings it is unclear how a tangent parallel to an optical axis of the optic would not exist at a point as shown in the Fig. 2 (See annotation below). Applicant should cite/explain passages in the specification to support this amended claimed language. 


    PNG
    media_image1.png
    494
    911
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-5, 7-8, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2005/0246016).

Referring to claim 1, Miller et al. discloses an ophthalmic lens comprising (Fig. 11D): an optic having an anterior optic surface(102) and a posterior optic surface(103) disposed about an optical axis; a multi-curvature optical edge surrounding the optic(Fig. 11D) and connecting the anterior optic surface 

    PNG
    media_image2.png
    450
    698
    media_image2.png
    Greyscale

The embodiment of Fig. 11D shows the surfaces with radii of curvature, but lacks a detailed description of specific values of the curvatures.
However, the embodiment of Fig. 2D discloses values(different) for the radii of curvatures of the lens (as well as the example in paragraphs 37-38) as well as discloses that the surfaces can be of any desired shape(paragraph 41).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the radii of the edge surfaces as taught in various embodiments of Miller et al. in order to provide a gradual transition between the anterior and posterior surfaces that reduce glare seen by the patient.
Referring to claim 2, Miller et al. discloses wherein at least one of the curved surfaces of the multi-curvature optical edge is configured to redirect light incident on the multi-curvature optical edge away from a patient’s fovea (Applicant should note the use of functional language in the claim. As long as the structural limitations of the claim is met i.e. curved surface; the functional recitation of the redirecting of light is met).
Referring to claim 3, Miller et al. discloses wherein at least one of the curved surfaces of the multi-curvature optical edge is configured to diffuse light incident on the multi-curvature optical edge away from a patient’s fovea (Applicant should note the use of functional language in the claim. As long as the structural limitations of the claim is met i.e. curved surface; the functional recitation of the diffusion of light is met).
Referring to claim 4, Miller et al. discloses a multi-curvature optical edge that connects to the posterior optic surface.
Miller lacks a detailed description of wherein the multi-curvature optical edge connects to the posterior optic surface to form a corner edge in the embodiment of Fig. 11D.
However, in the embodiment of Fig. 8, Miller et al. discloses the multi-curvature optical edge connects to the posterior optic surface to form a corner edge(129) for the purpose of providing a 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the radii of the edge surfaces as taught in various embodiments of Miller et al. in order to provide a gradual transition between the anterior and posterior surfaces that reduce glare.
Referring to claim 5, Miller et al. discloses wherein the third curved surface (128) is connected to the posterior optic surface (Fig. 11D around 129).
Referring to claim 7, Miller et al. discloses lenses with multi-curved edges that comprises a variety of curves surfaces tangentially connected (paragraph 8).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the edge surface of the embodiment of Fig. 11D to comprise a fourth curved surface having a fourth curvature different from the first curvature, the second curvature, and the third curvature, the fourth curved surface tangentially connected to the third curved surface in order to provide the patient with the desired vision correction to the eye and reduce glare.
Referring to claim 8, Miller et al. lacks a detailed description in the embodiment of Fig. 11D, wherein each of the plurality of curved surfaces comprises a radius of curvature in the range of 0.01 and 1.50 mm.
However, Miller et al. provides values for example lenses with the radius of curvature in the range of 0.01 and 1.50mm (see Table 1, and paragraph 38), for the purpose of providing a gradual transition region to the posterior surface to reduce glare and correcting a patients vision.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the radii of the edge surfaces as taught in various embodiments of Miller et 
Referring to claims 11-13, Miller et al. discloses an intraocular lens in the embodiment of Fig. 11D. However, Miller et al. lacks a detailed description of dimensions for the lenses in this embodiment.
However, in another embodiment, Miller et al. discloses wherein: the ophthalmic lens comprises an intraocular lens(abstract); a diameter of the anterior optic surface is in the range of 4.5 mm to 7.5 mm(corrective diameter, see Table 1 for example values; 4.90mm); a diameter of the posterior optic surface is in the range of 5.0 mm to 8.0 mm(lens diameter, see Table 2 for example values; 5.0mm); and the diameter of the posterior optic surface is greater than the diameter of the anterior optic surface(see values in the table 1, and Fig.2A-2B).
Referring to claim 12, Miller et al. discloses in another embodiment wherein the diameter of the anterior optic surface is at least 6.5 mm (paragraph 38, discloses the overall lens diameter in the range of 1-10mm, therefore the anterior optic surface can be at least 6.5mm).
Referring to claim 13, Miller et al. discloses in another embodiment wherein the diameter of the anterior optic surface is at least 7.0 mm(paragraph 38, discloses the overall lens diameter in the range of 1-10mm, therefore the anterior optic surface can be at least 7.0mm).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the dimensions of the lens of the embodiment of Fig. 11D, to have the dimensions listed in other embodiment, in order to provide a lens with surfaces that reduce glare seen by patients.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2005/0246016) in view of Osio Sancho (US 2007/0122450).

Referring to claim 14 Miller et al. discloses implantable lenses, but lacks a detailed description of the ophthalmic lens comprising a contact lens
Osio Sancho discloses a contact lens with the diameter ranging from 13mm-15mm (paragraph 65) for the purpose of providing a lens that will cover the cornea to correct the vision of a patient.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the dimensions of the lens of Miller et al. with the dimensions as taught in Osio Sancho in order to provide a lens that will cover the cornea to correct the vision of a patient.
Additionally, it would have only taken routine skill in the art to modify the size of the implantable lens of Miller et al. with the dimensions found in Osio Sancho in order to provide a lens that will cover the cornea to correct the vision of a patient.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2004/0059414; US 2001/0018612; 20140180408.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448. The examiner can normally be reached MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY P SHIPMON/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774